Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	DE102016220692 discloses determining the coefficient of friction based on comparing a speed change on a first wheel to a speed change of a second tire. When the difference in speed change between the first tire and the second tire is less than a threshold, an average of the first speed change on the first tire and the second speed change of the second tire is taken. The coefficient of friction is determined based on the wheel speed change average.
	US20200079381 discloses determining the change in the speed of the vehicle and detecting a coefficient of friction based on the speed change. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone call by Attorney Cary Brooks on 06/10/2022.

The application has been amended as follows: 

Replace Claim 1 with the following version (new amendments underlined):
1.	(Currently Amended)	A method comprising: 
	providing a vehicle comprising a set of road wheels;
	providing a number of vehicle systems comprising a braking system configured to manipulate the brake set, a steering system configured to adjust a roadwheel direction, and a propulsion system configured to deliver driving power to the roadwheels;
	providing a number of sensors or cameras;
	providing a controller configured to process sensor and camera data;
providing a driving surface having an actual coefficient of friction;
using the sensors to determine a first estimated driving surface friction coefficient and a first associated confidence level, wherein the first estimated driving surface friction coefficient is a conditional driving surface friction coefficient, and the first associated confidence level is a conditional driving surface friction coefficient confidence level associated with the conditional driving surface friction coefficient;
using the sensors to determine a second estimated driving surface friction coefficient and a second associated confidence level, wherein the second estimated driving surface friction coefficient is a continuous driving surface friction coefficient, and the second associated confidence level is a continuous driving surface friction coefficient confidence level associated with the continuous driving surface friction coefficient;
using the controller to generate and communicate to the vehicle steering system an adjustment signal based upon any estimated driving surface friction coefficients and associated confidence levels, wherein:
the adjustment signal is generated based on the first estimated driving surface friction coefficient and the first associated confidence level when the controller determines that the vehicle is at a first speed; 
the adjustment signal is generated based on the second estimated driving surface friction coefficient and the second associated confidence level when the controller determines that the vehicle is at a second speed higher than the first speed by a margin;
the adjustment signal is generated based on a blend of the first estimated driving surface friction coefficient and the first associated confidence level with the second estimated driving surface friction coefficient and the second associated confidence level when the controller determines that the vehicle is at a third speed in the margin between the first and second speeds; and
	using the vehicle systems to manipulate the brake set, the steering system, or the propulsion system in an adjusted manner based upon the adjustment signal; and,
	the controller being constructed and arrange to determine if the vehicle is in a held turn maneuver, and if the controller determines that the vehicle is in a held turn maneuver, the controller asserts a conditional flag, and while the conditional flag is asserted, a conditional confidence level associated with an estimated conditional surface friction level is incremented from a minimum value to a maximum value over a calibrated amount of time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664                                                 


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664